DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 3/3/21.  Claims 11-17 have been withdrawn. Claims 2-5 have been canceled. Claims 1 and 18 have been amended. Claims 1, 6-10, and 18 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata USPN_6025064 in view of Ota JP_2018094791_A (see machine English translation).
1.	Regarding Claims 1, 6-10, and 18, Kawata discloses a wooden decorative panel (col. 1, lines 55-62, col. 3, lines 45-55) comprising a veneer made from natural wood (col. 3, lines 45-55) and having a plurality of surface irregularities due to vessels of the wood (col. 6, lines 3-11); and a layer bonded to a surface of the veneer (col. 1, lines 60-67, col. 2, lines 1-10, 64-67, col. 3, lines 1-4), the layer having surface irregularities that are similar in shape to the plurality of irregularities due to the vessels (col. 1, lines 60-67, col. 2, lines 1-10, 64-67, col. 3, lines 1-4, col. 6, lines 3-11).  The latter disclosure indicates that said layer (corresponding to claimed hard coat layer or protective layer) would take on the same shape as that of the irregularities of said natural wood thereby resulting in the claimed concave portions being claimed in instant Claims 1 and 18.  Given also the thickness of said layer (corresponding to claimed hard coat layer or protective layer), it would inherently fulfill the magnitude relationship being claimed in instant Claim 2.  Kawata further discloses how the layers arranged on said natural wood can be multi-layered and corresponding to the arrangement being claimed in instant Claim 8.  Lastly, Kawata discloses using its wooden board in molds (Abstract) as is being claimed in instant Claim 18.  
2.	Kawata does not disclose using the claimed fillers.
3.	Ota discloses a decorative sheet (Title) for forming a decorative board comprising a wooden base material (paragraph 0032) and a surface protective layer containing inorganic particles and synthetic resin particles (Derwent Abstract Title; Ota further discloses that the “average” particle size can range from 10 to 60 microns and comprise silica and acrylic (paragraphs 0022 and 0023), thus indicating that the filler sizes can differ thus the resulting concaves surface topography would also differ. Ota further discloses using UV curable resins (paragraph 0024) as is being claimed by Applicants in Claim 7 and impregnating them into the base (paragraph 0002) as is being claimed in Claim 10. Also, Ota discloses using layers totaling a thickness from 60 to 80 microns (paragraph 0025) as is being claimed by Applicants in Claim 9. Ota also discloses that this results in an uneven shape for said surface protective layer (paragraph 0022) and a sufficient tactile sensation can be imparted (paragraph 0061) as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the layer, of Kawata, by using the filler of Ota. One of ordinary skill in the art would have been motivated in doing so in order to obtain sufficient tactile sensation as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface.
5.	Regarding Claim 6, given that Kawata in view of Ota suggests the claimed resins, it would be expected for it to inherently possess the same gloss.
s 1, 6, 7, 9, 10, and 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato JP 2010046866_A (see machine English translation) in view of Ota JP_2018094791_A (see machine English translation).
6.	Regarding Claims 1, 7, 9, 10, and 18, Kato teach a wooden decorative panel (paragraph [0001]) comprising a veneer made from natural wood and having a plurality of surface irregularities due to vessels of the wood (paragraphs [0011], [0013], [0017], [0023], Figs. 2, 4, and 5); and a layer bonded to a surface of the veneer, the layer having surface irregularities that are similar in shape to the plurality of irregularities due to the vessels wherein the layer has a multilayer configuration that includes a veneer bonding layer on the surface directly bonded to the veneer, and a hardcoat layer or at least one protective functional layer on the surface opposite the veneer bonding layer and directly bonded to the veneer bonding layer (paragraphs [0011], [0013], [0016], [0026], [0030], Figs. 2, 4, and 5).
7.	Kato does not teach the claimed fillers.
8.	Ota discloses a decorative sheet (Title) for forming a decorative board comprising a wooden base material (paragraph 0032) and a surface protective layer containing inorganic particles and synthetic resin particles (Derwent Abstract Title; corresponds to claimed multiple fillers) that result in concave portions on said surface protective layer (see Drawings). Ota further discloses that the “average” particle size can range from 10 to 60 microns and comprise silica and acrylic (paragraphs 0022 and 0023), thus indicating that the filler sizes can differ thus the resulting concaves surface topography would also differ. Ota further discloses using UV curable resins (paragraph 0024) as is being claimed by Applicants in Claim 7 and impregnating them into the base Ota discloses using layers totaling a thickness from 60 to 80 microns (paragraph 0025) as is being claimed by Applicants in Claim 9. Ota also discloses that this results in an uneven shape for said surface protective layer (paragraph 0022) and a sufficient tactile sensation can be imparted (paragraph 0061) as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface (Derwent Abstract).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the layer, of Kato, by using the filler of Ota. One of ordinary skill in the art would have been motivated in doing so in order to obtain sufficient tactile sensation as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface.
10.	Regarding Claim 6, given that Kato in view of Ota suggests the claimed resins, it would be expected for it to inherently possess the same gloss.

Claims 1, 6, 7, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori JP_61116530_A (see machine English translation) in view of Ota JP_2018094791_A (see machine English translation).
11.	Regarding Claims 1, 7, 9, 10, and 18, Nishibori discloses a plywood (corresponds to claimed natural wood) having a decorative film made of a cured resin (Page 3) and fine filler (corresponds to claimed filler) having wood-like patterns (corresponds to claimed concave portions) (Derwent Abstract).  The natural plywood 
12.	Nishibori does not teach the claimed multiple fillers with different sizes.
13.	Ota discloses a decorative sheet (Title) for forming a decorative board comprising a wooden base material (paragraph 0032) and a surface protective layer containing inorganic particles and synthetic resin particles (Derwent Abstract Title; corresponds to claimed multiple fillers) that result in concave portions on said surface protective layer (see Drawings). Ota further discloses that the “average” particle size can range from 10 to 60 microns and comprise silica and acrylic (paragraphs 0022 and 0023), thus indicating that the filler sizes can differ thus the resulting concaves surface topography would also differ. Ota further discloses using UV curable resins (paragraph 0024) as is being claimed by Applicants in Claim 7 and impregnating them into the base (paragraph 0002) as is being claimed in Claim 10. Also, Ota discloses using layers totaling a thickness from 60 to 80 microns (paragraph 0025) as is being claimed by Applicants in Claim 9. Ota also discloses that this results in an uneven shape for said surface protective layer (paragraph 0022) and a sufficient tactile sensation can be imparted (paragraph 0061) as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface (Derwent Abstract).
Kato, by using the filler of Ota. One of ordinary skill in the art would have been motivated in doing so in order to obtain sufficient tactile sensation as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface.
15.	Regarding Claim 6, given that Kato in view of Nishibori suggests the claimed resins, it would be expected for it to inherently possess the same gloss.

Claims 1, 6, 7, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP_2018094791_A (see machine English translation).
16.	Regarding Claims 1, 6-10, and 18, Ota discloses a decorative sheet (Title) for forming a decorative board comprising a wooden base material (paragraph 0032) and a surface protective layer containing inorganic particles and synthetic resin particles (Derwent Abstract Title; corresponds to claimed multiple fillers) that result in concave portions on said surface protective layer (see Drawings). Ota further discloses that the “average” particle size can range from 10 to 60 microns and comprise silica and acrylic (paragraphs 0022 and 0023), thus indicating that the filler sizes can differ thus the resulting concaves surface topography would also differ. Ota further discloses using UV curable resins (paragraph 0024) as is being claimed by Applicants in Claim 7 and impregnating them into the base (paragraph 0002) as is being claimed in Claim 10. Also, Ota discloses using layers totaling a thickness from 60 to 80 microns (paragraph 0025) as is being claimed by Applicants in Claim 9. Ota also discloses using an Ota also discloses that this results in an uneven shape for said surface protective layer (paragraph 0022) and a sufficient tactile sensation can be imparted (paragraph 0061) as well as excellent abrasion resistance and light resistance, and improved 3-D design property to due to said uneven shape provided on the decorative sheet surface (Derwent Abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 6, 2021